Exhibit 10.1

 

Hertz Global Holdings, Inc.

999 Vanderbilt Beach Road—3rd Floor

Naples, FL 34108

 

March 31, 2015

 

Dear John,

 

This letter agreement (this “Letter Agreement”) memorializes our discussions and
agreement concerning the performance goals applicable to certain equity-based
awards contemplated by the Employee Stock Option Agreement — Performance
Options, dated as of November 21, 2014, between Hertz Global Holdings, Inc. (the
“Company”) and you (the “Option Agreement”), and the form of Performance Stock
Unit Agreement, between the Company and you (the “PSU Agreement”), attached to
the Employment Agreement, dated as of November 21, 2014, between the Company and
you (the “Employment Agreement”), reflecting performance stock units to be
granted thereunder (the “PSUs”).

 

1.                                  Definitions.  Unless otherwise defined in
this Letter Agreement, capitalized terms used herein shall have the meanings
assigned to them in the Option Agreement or the PSU Agreement, as applicable.

 

2.                                  Determination of Performance Goal

 

a.              Option Agreement.  Notwithstanding the terms of Section 2(b) of
the Option Agreement, the Performance Goal shall be determined by the Committee
with your input, and communicated to you, no later than April 30, 2015.

 

b.              PSU Agreement.  Notwithstanding the terms of Section 2(b) of the
PSU Agreement, the Performance Goal shall be determined by the Committee with
your input, and communicated to you, no later than April 30, 2015.

 

3.                                  Additional Performance Goal for PSUs.  You
consent to the addition of a second performance goal in respect of the PSUs, in
addition to the Performance Goal referenced in the PSU Agreement.  Such second
performance goal is that adopted by action of the Committee at a meeting held on
March 31, 2015, prior to your execution of this Letter Agreement.

 

4.                                  Miscellaneous.  This Letter Agreement shall
constitute an amendment of the Option Agreement and the form of the PSU
Agreement attached to the Employment Agreement.  Except as otherwise provided
herein, the Employment Agreement, Option Agreement and PSU Agreement shall
remain unaltered and of full force and effect.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

Please indicate your agreement with the foregoing terms of this Letter Agreement
by signing where indicated below.

 

 

Sincerely,

 

 

 

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Linda Fayne Levinson

 

 

Name:

Linda Fayne Levinson

 

 

Title:

Independent Non-Executive Chair

 

 

 

of the Board of Directors

 

 

 

 

Acknowledged and Agreed:

 

 

 

/s/ John P. Tague

 

 

John P. Tague

 

 

--------------------------------------------------------------------------------